


--------------------------------------------------------------------------------


EXHIBIT 10.1
 


 


 


 


 


 


 


 
EMPLOYMENT AGREEMENT
 
BETWEEN
 
YI XIN INTERNATIONAL COPPER INC.
 
AND
 
LINQUAN HU
 


 
________________________________
 
Dated August 14, 2008
 
________________________________
 


 


 












 


 

 

--------------------------------------------------------------------------------

 

THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of August 14, 2008 is
entered into by and between Yi Xin International Copper Inc, a company organized
and existing under the laws of the State of Delaware (the "Company"), and
Linquan Hu ("Executive"), and shall become effective as of the date hereof (the
"Effective Date").
 
WHEREAS, the Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment on and after the Effective Date and
considers it essential to its best interests and the best interests of its
shareholders to foster the employment of Executive by the Company during the
term of this Agreement; and
 
WHEREAS, Executive desires and is willing to enter into such employment with the
Company and to enter into this Agreement; and
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties hereby agree as follows:
 
1.           Definitions. For the purposes of this Agreement:
 
"Group" means the Company and any company which is for the time being and from
time to time, the holding company, parent, subsidiary or Affiliate of the
Company.


"Affiliate" of a Person (the "Subject Person") means any other Person directly
or indirectly controlling, controlled by or under common control with the
Subject Person, where "control" means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and includes (a) ownership directly or indirectly of 50% or more of
the shares in issue or other equity interests of such Person, (b) possession
directly or indirectly of 50% or more of the voting power of such Person or (c)
the power directly or indirectly to appoint a majority of the members of the
board of directors or similar governing body of such Person, and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.


"Person", for the purpose of this Agreement, means an individual, corporation,
joint venture, enterprise, partnership, trust, unincorporated association,
Limited Liability Company, government or any department or agency thereof, or
any other entity.


2.           Term of Employment.  Subject to the provisions of Section 0 of this
Agreement, this Agreement shall be effective for a period commencing on the
Effective Date and ending on the day immediately preceding the Third (3th)
anniversary of the Effective Date (the "Initial Term"); provided, however, that
such term shall be automatically extended for successive twelve (12) month
periods unless, no later than thirty (30) days prior to the expiration of the
Initial Term or any extension thereof, either party hereto shall provide written
notice to the other party hereto of its or his desire not to extend the term
hereof (the Initial Term together with any extension shall be referred to
hereinafter as the "Employment Term").
 
 

 
-2-

--------------------------------------------------------------------------------

 
 
3.           Position.
 
(a)           Executive shall serve as the Chief Executive Officer of the
Company.  In such position, Executive shall have such duties and authority as
stated in the Job attached to this Agreement as Attachment I.  Executive shall
report to the Board of Directors of the Company (the “Board”). The Board shall
have the right to adjust the duties and authority of Executive, provided the
adjustment shall be suitable for an ordinary position of any Chief Executive
Officer, shall not be substantial and shall be previously agreed by Executive.


(b)           During the Employment Term, Executive will devote his business
time and best efforts to the performance of his duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict with the rendition of such services either
directly or indirectly, without the prior written consent of the Board.

 
4.           Base Salary.  During the Employment Term, the Company shall pay
Executive a base salary (the "Base Salary") at the annual rate of $ 24,000,
payable in regular installments in accordance with the Company's usual payroll
practices. The Board may from time to time review and increase the Base Salary
in its sole discretion. However the Base Salary shall not be decreased during
the Employment Term. During the Employment Term, the Executive shall be eligible
for any bonus program approved by the Board for the benefit of the senior
executives of the Company; provided however, that the foregoing shall not create
any presumption that a bonus will actually be granted by the Company to the
Executive.
 
5.           Other Compensation The Company shall pay the executive 250,000
restricted shares of common stock (“Stock Award”), vesting in three equal
installments over three years.
 
6.           Employee Benefits.  During the Employment Term, Executive shall be
provided with benefits on the same basis, as benefits are generally made
available to other senior executives of the Company.
 
7.           Vacation.  Executive shall be entitled to three (3) weeks annual
paid vacation in accordance with the vacation accrual policy of the Company, in
addition to the official regulatory holidays and vacations.
 
8.           Business Expenses.  During the Employment Term, the Company in
accordance with Company policies shall reimburse all business expenses incurred
by Executive in the performance of his duties hereunder.
 
9.           Termination.  Notwithstanding any other provision of this
Agreement:
 
 

 
-3-

--------------------------------------------------------------------------------

 
 
(a)           For Cause by the Company.   The Company hereunder, may terminate
the Employment Term, and Executive’s employment at any time for "Cause" (as
defined below) upon delivery of a 30-day "Notice of Termination" (as defined in
Section 90) by the Company to Executive, in which the cause or reason of such
termination is stated.  For purposes of this Agreement, "Cause" shall mean, in
each case, as reasonably determined by the Board: (i) conviction of, or entry of
a pleading of guilty or no contest by, Executive with respect to a felony or any
lesser crime of which fraud or dishonesty is a material element; (ii)
Executive's willful dishonesty towards the Company; (iii) Executive's willful
and continued failure to perform substantially all of his duties with the
Company, or a failure to follow the lawful direction of the Board after the
Board delivers a written demand for substantial performance and Executive
neglects to cure such a failure to the reasonable satisfaction of the Board
within fifteen (15) days following receipt of such written demand; (iv)
Executive's material, knowing and intentional failure to comply with applicable
laws with respect to the execution of the Company's business operations or his
material breach of this Agreement; (v) Executive's theft, fraud, embezzlement,
dishonesty or similar conduct which has resulted or is likely to result in
material damage to the Company or any of its affiliates or subsidiaries; or (vi)
Executive's habitual intoxication or continued abuse of illegal drugs which
materially interferes with Executive's ability to perform his assigned duties
and responsibilities.
 
If Executive is terminated for Cause pursuant to this Section 90 he shall be
entitled to receive only his Base Salary, vested stock award and authorized
benefits through the date of termination and he shall have no further rights to
any compensation (including any Base Salary or Bonus) or any other benefits
under this Agreement.  All other benefits, if any, due to the Executive
following Executive's termination of employment for Cause pursuant to this
Section 90 shall be determined in accordance with the plans, policies and
practices of the Company; provided, however, that Executive shall not
participate in any severance plan, policy or program of the Company.
 
(b)           Disability or Death.  The Employment Term, and Executive's
employment hereunder, shall terminate immediately upon his death or following
delivery of a Notice of Termination by the Company to Executive if Executive
becomes physically or mentally incapacitated and is therefore unable for a
period of ninety (90) consecutive days or one hundred twenty (120) days during
any consecutive six (6) month period to perform his duties with substantially
the same level of quality as immediately prior to such incapacity (such
incapacity is hereinafter referred to as "Disability").  Upon termination of
Executive's employment hereunder for either Disability or death, Executive or
Executive's estate (as the case may be) shall be entitled to receive his Base
Salary through the date of termination and any earned but unpaid Bonus for any
calendar year preceding the year in which the termination occurs.  Executive or
Executive's estate (as the case may be) shall have no further rights to any
compensation (including any Base Salary, stock award or Bonus) or any other
benefits under this Agreement.  All other benefits, if any, due Executive
following Executive's termination for Disability or death shall be determined in
accordance with the plans, policies and practices of the Company; provided,
however, that Executive (or his estate, as the case may be) shall not
participate in any severance plan, policy or program of the Company.
 
(c)           Without Cause by the Company. The Employment Term, and Executive's
employment hereunder, may be terminated by the Company without Cause (other than
by reason of Executive's Disability) following the delivery of a Notice of
Termination to Executive.  If Executive's employment is terminated by the
Company without Cause (other than by reason of Disability) , Executive shall
receive, within ten (10) days following termination (ii) any vested but unissued
Stock Award and (iii) any earned but unpaid Base Salary through the date of
termination and (ii) any earned but unpaid Bonus for any calendar year preceding
the year in which the termination occurs.  In addition, subject to Executive's
compliance with Sections 10, 11 and 12, Executive shall continue to receive in
bi-weekly installments the Base Salary Executive would have otherwise received
through the first (1st) anniversary of the date of termination; provided,
however, that if necessary to avoid additional or accelerated taxation pursuant
to Section 409A of the Code, Executive will receive the first twelve (12)
installments of the foregoing payments on the six-month anniversary of the date
of his termination in a lump sum payment and the remainder of such payments
shall thereafter be paid in bi-weekly installments through the first anniversary
of the date of termination.  Executive shall have no further rights to any
compensation (including any Base Salary, stock award or Bonus) or any other
benefits under this Agreement.  All other benefits, if any, due Executive
following a termination pursuant to this Section 90 shall be determined in
accordance with the plans, policies and practices of the Company; provided,
however, that Executive shall not participate in any severance plan, policy or
program of the Company.
 

 
-4-

--------------------------------------------------------------------------------

 

 
（d）For Good Reason of Executive. The Employment Term, and Executive's employment
hereunder, may be terminated by Executive for "Good Reason" (as defined below)
following the delivery of a Notice of Termination to the other party.  If
Executive's employment is terminated by Executive for Good Reason, Executive
shall receive, within thirty (30) days following termination, a lump sum payment
of (i) any earned but unpaid Base Salary through the date of termination and
(ii) any earned but unpaid Bonus for any calendar year preceding the year in
which the termination occurs.  In addition, subject to Executive's compliance
with Sections 0, 0 and  0, Executive shall continue to receive in bi-weekly
installments the Base Salary Executive would have otherwise received through the
first (1st) anniversary of the date of termination; provided, however, that if
necessary to avoid additional or accelerated taxation pursuant to Section 409A
of the Code, Executive will receive the first twelve (12) installments of the
foregoing payments on the six-month anniversary of the date of his termination
in a lump sum payment and the remainder of such payments shall thereafter be
paid in bi-weekly installments through the first anniversary of the date of
termination.  Executive shall have no further rights to any compensation
(including any Base Salary or Bonus) or any other benefits under this
Agreement.  All other benefits, if any, due Executive following a termination
pursuant to this Section 00 shall be determined in accordance with the plans,
policies and practices of the Company; provided, however, that Executive shall
not participate in any severance plan, policy or program of the Company.



For purposes of this Agreement, "Good Reason" means:
 
(i)           Any failure by the Company to comply with any of the material
provisions of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith;
 
(ii)           any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive's position(s), duties or responsibilities with the
Company (including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties or responsibilities (other than reporting
responsibilities) that is solely and directly a result of any event set forth in
Section 90, 0 or 0; or
 
(iii)           any failure by the Company to comply with the provisions of
Section 0 or 5 of this Agreement;
 
provided that a termination by Executive with Good Reason shall be effective
only if, within thirty (30) days following the delivery of a Notice of
Termination for Good Reason by Executive to the Company, the Company has failed
to cure the circumstances giving rise to Good Reason.
 

 
-5-

--------------------------------------------------------------------------------

 
 
(d)           Termination by Executive without Good Reason.  Executive
hereunder, may terminate the Employment Term, and Executive’s employment without
Good Reason following the delivery of a Notice of Termination to the
Company.  Upon a termination by Executive pursuant to this Section 90,
 Executive shall be entitled to his Base Salary , Stock Award and Bonus up to
the date of such termination and he shall have no further rights to any
compensation (including any Base Salary, Stock Award or Bonus) or any other
benefits under this Agreement.  All other benefits, if any, due Executive
following termination pursuant to this Section 90shall be determined in
accordance with the plans, policies and practices of the Company; provided,
however, that Executive shall not participate in any severance plan, policy or
program of the Company.
 
(e)           Notice of Termination.  Any purported termination of employment by
the Company or Executive (other than on account of the death of Executive) shall
be communicated by a written Notice of Termination to Executive or the Company,
respectively, delivered in accordance with Section 15(j) hereof.  For purposes
of this Agreement, a "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon, the
date of termination, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated.  The date of termination of Executive's employment shall
be the date so stated in the Notice of Termination and shall be no less than
thirty (30) days following the delivery of a Notice of Termination; except that
in the case of a termination by the Company for Cause in accordance with the
terms of Section 9(a) hereof, in which case the date of termination of
Executive’s employment may be, at the sole discretion of the Company, be the
same date as the delivery of the Notice of Termination.
 
10.           Non-Competition/Non-Solicitation.
 
(a)           Executive acknowledges and recognizes the highly competitive
nature of the "Business" (as defined below) of the Company and its subsidiaries
and affiliates and accordingly agrees as follows:
 
(i)           (A)  The term "Business" means reprocessing of scrap copper (or
other metals) into copper rods, wire, valves or any other products, whether
directly by the Company or through its various subsidiaries or Affiliates
(including without limitation Yi Xin Copper, Ltd., a People’s Republic of China
Company ), of and such other related business activities as the Company may
engage in from time to time; (B) the Business is conducted primarily in the
People's Republic of China ("China" or the "PRC"); (C) Executive has intimate
and valuable knowledge of the Business, as well as technical, financial,
customer, supplier and other confidential information related to the Business,
which, if exploited by Executive in contravention of the terms of this
Agreement, would seriously, adversely and irreparably affect the ability of the
Company to continue the Business; (D) the agreements and covenants contained in
this Agreement, as they relate to the Business and otherwise, have been
determined by the Company to be essential to protect the Business and goodwill
of the Company; (E) for purposes of this Section 10, the Company shall be
construed to include the Company and its subsidiaries and affiliates; and
(F) Executive has the means to support himself and his dependents other than by
engaging in the Business, and the provisions of this Agreement will not impair
such ability in any manner whatsoever.
 
 

 
-6-

--------------------------------------------------------------------------------

 

(ii)           During the Employment Term and until the third anniversary of the
date Executive ceases to be employed by the Company (the "Restricted Period"),
Executive will not directly or indirectly, (A) engage in the Business for
Executive's own account in China, (B) enter the employ of, or render any
services to, any Person engaged in the Business in the  PRC or (C) acquire a
financial interest in, or otherwise become actively involved with, any person
engaged in the Business in the PRC, directly or indirectly (and whether or not
for compensation), as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant, or (D) interfere with business
relationships (whether formed before or after the Effective Date) between the
Company and customers or suppliers of, or consultants to, the Company.   
 
(iii)           Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly, own, solely through passive ownership as
a portfolio investment (with no director designation rights or other special
governance rights), securities of any person engaged in the Business which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (A) is not a controlling person of, or a
member of a group which controls, such person and (B) does not, directly or
indirectly, own 1% or more of any class of securities of such person.
 
(iv)           During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company, or directly
or indirectly hire, any person who is an employee of or consultant then under
contract with the Company or who was an employee of or consultant then under
contract with the Company within the one year preceding such activity without
the Company's written consent.
 
(b)           It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 10 to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.  Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
11.           Nondisparagement.  Executive agrees (whether during or after
Executive's employment with the Company) not to issue, circulate, publish or
utter any false or disparaging statements, remarks or rumors about the Company
or its affiliates or the officers, directors, managers or shareholders of the
Company or its affiliates unless giving truthful testimony under subpoena.
 
12.           Confidentiality.  Executive shall not, without the prior written
consent of the Company, use, divulge, disclose or make accessible to any other
person, firm, partnership, corporation or other entity, any "Confidential
Information" (as defined below) except while employed by the Company, in
furtherance of the business of and for the benefit of the Company or its
affiliates; provided that Executive may disclose such information when required
to do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company and/or its affiliates, as
the case may be, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such information; provided, further, that in the event that
Executive is ordered by a court or other government agency to disclose any
Confidential Information or Personal Information, Executive shall (i) promptly
notify the Company of such order, (ii) at the written request of the Company,
diligently contest such order at the sole expense of the Company as expenses
occur, and (iii) at the written request of the Company, seek to obtain, at the
sole expense of the Company, such confidential treatment as may be available
under applicable laws for any information disclosed under such order.  For
purposes of this Section 12, "Confidential Information" shall mean non-public
information concerning the financial data, strategic business plans, product
development (or other proprietary product data), customer lists, marketing plans
and other non-public, proprietary and confidential information relating to the
business of the Company or its subsidiaries, affiliates or customers, that, in
any case, is not otherwise available to the public (other than by Executive's
breach of the terms hereof).  Upon termination of Executive's employment with
the Company and its affiliates, Executive shall return all Company property,
including, without limitation, files, records, disks and any media containing
Confidential Information, including all copies thereto.
 

 
-7-

--------------------------------------------------------------------------------

 

 
13.           Assignment of Inventions.
 
(a)           Exhibit A hereto lists all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by the
Executive prior to his employment with the Company (collectively referred to as
"Prior Inventions"), which belong to the Executive, which relate to the
Company's Business, products or research and development, and which are not
assigned to the Company hereunder; or, if no such list is attached, the
Executive represents that there are no such Prior Inventions.
 
(b)           If in the course of his employment with the Company, the Executive
incorporates into a product, process or machine of the Company and/or any other
member of the Group a Prior Invention owned by him or in which he have an
interest, the Company and/or any member of the Group is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or machine.
 
(c)           The Executive shall promptly make full written disclosure to the
Company, will hold in trust for the sole right and benefit of the Company, and
hereby assign, free or charge, to the Company, or its designee, all the right,
title, and interest he may have in and to any and all inventions, original works
of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, processes, copyright works, know-how,
Confidential Information, any other work's information or matter which gives
rise or may give rise to any intellectual property of whatsoever nature, whether
or not patentable or registrable under any law of any country, which he may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during his employment with the
Company (collectively referred to as "Inventions"), except as provided in
Section 13(j) below.
 
(d)           The Executive acknowledges that the Company, or its designee, has
the absolute title, right or interest in and to any and all original inventions
or works of authorship which are made by him, as an employee, (solely or jointly
with others) within the scope of and during the period of the employment with
the Company and which inventions and works are the "service invention-creation"
and "works made for hire" as defined under applicable law.  If any one or more
of the aforementioned Inventions can be protected by copyright and are not
considered to be "service invention-creation" or "works made for hire" as
defined under applicable law, such items shall be deemed to be assigned and
transferred completely and exclusively to the Company, or its designee, by
virtue of the execution of this Agreement by the Executive.
 

 
-8-

--------------------------------------------------------------------------------

 

 
(e)           The Executive acknowledges that the decision whether or not to
commercialize or market any invention developed by him solely or jointly with
others is within the Company' sole discretion and for the sole benefit of the
Company and/or any other member of the Group, and that no royalty will be due to
the Executive as a result of the Company's efforts (or the efforts of any member
of the Group) to commercialize or market any such Invention.
 
(f)           The Executive shall keep and maintain adequate and current written
records of all Inventions made by him (solely or jointly with others) during the
term of his employment with the Company.  The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by the
Company.  The records will be available to and remain the sole property of the
Company at all times.
 
(g)           The Executive shall assist the Company, or its designee, at the
Company's expense, in every proper way to secure the Company's (or its
designee's) rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to its successors, assigns, and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto, and to do all other things reasonably requested by the
Company, or its designee, (both during and after the term of this Agreement) in
order to vest more fully in the Company, or its designee, all ownership rights
in the Inventions.
 
(h)           If the Company is unable because of the Executive's mental or
physical incapacity or for any other reason to secure his signature to apply for
or to pursue any application for any United States, PRC or foreign patents or
copyright registrations covering Inventions or original works of authorship
assigned to the Company as set forth above, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agent and attorney in fact, to act for and in his behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by the
Executive.
 
(i)           With respect to Inventions that are not considered as "service
invention-creation" or "works made for hire" under applicable law, to the extent
that any application, registration or other governmental processes may be
required in order to protect the Company's, or its designee's ownership of any
Inventions, the Executive hereby grants the Company, or its designee, an
irrevocable power of attorney to execute all documents and do all acts in his
name as the Company, or its designee, may deem necessary or advisable to effect
such processes and agrees to diligently and faithfully assist the Company, or
its designee, in effecting such processes.
 

 
-9-

--------------------------------------------------------------------------------

 

(j)           Any assignment of any Inventions under this Agreement includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as "moral rights" (collectively "Moral
Rights").  To the extent such Moral Rights cannot be assigned under applicable
law and to the extent the following is allowed by the laws in the various
countries where such Moral Rights exist, the Executive hereby waives such Moral
Rights and consent to any action of the Company, or its designee, that would
violate such Moral Rights in the absence of such consent.  The Executive hereby
covenants to confirm any such waivers and consents from time to time as
requested by the Company, or its designee.
 
(k)           In respect of any inventions which are not Inventions but which
relate to the business of the Company or Group, the Company or any member of the
Group shall have a pre-emptive right to acquire for itself or its nominee all or
any part (at the Company's option) of the Executive's rights therein within
three (3) months of their disclosure by the Executive to the Company under
Section 13(c) above on such terms as shall be agreed by the Company and
Executive.  In the event that the Company or any member of the Group decides not
to acquire such inventions, the Executive hereby grants to the Company, a
perpetual, worldwide, irrevocable, royalty-free, fully paid-up, exclusive
license to use for any and all purposes and in any manner any such other
inventions that are within the scope of the actual and anticipated business of
the Company or the Group.
 
14.           Enforcement of Restrictive Covenants.  Executive acknowledges and
agrees that the Company's remedies at law for a breach or threatened breach of
any of the provisions of Sections 10, 11,12 and 13 herein would be inadequate
and, in recognition of this fact, Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be
available.  In addition, upon a violation by Executive of Section 10, 11, 12 or
13, as determined in good faith by the Board, all payments remaining due to
Executive pursuant to Section 9(c), if applicable, shall immediately cease.
 
15.           Miscellaneous.
 
(a)           Acceptance.  Executive hereby represents that his performance and
execution of this Agreement does not and will not constitute a breach of any
agreement or arrangement to which he is a party or is otherwise bound,
including, without limitation, any noncompetition or employment agreement.
 
(b)           Settlement and Arbitration of Disputes: Any controversy or claim
arising out of or relating to this Agreement or the breach thereof shall be
settled exclusively by arbitration in accordance with the rules of the China
International Economic and Trade Arbitration Commission, which the arbitration
rules shall be effective at the time of applying. The case shall be heard in
Beijing. The arbitral award shall be final, and it shall be bound by both
parties.
 
(c)           Entire Agreement/Effectiveness of this Agreement.  This Agreement
constitutes the entire agreement between the parties as of the Effective Date
and supersedes all previous agreements and understandings between the parties
with respect to the subject matter thereof.
 
 
-10-

--------------------------------------------------------------------------------


 
(d)           Amendments.  There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein.  This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.  Sections 10, 11, 12, 13 and 14 survive the
termination of this Agreement and the termination of Executive's employment with
the Company, except as otherwise specifically stated therein.
 
(e)           No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party's rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
 
(f)           Severability.  In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, each such provision shall be processed with whatever deletion or
modification is necessary so that the provision is otherwise legal, valid and
enforceable and gives effect to the commercial intention of the parties. To the
extent it is not possible to delete or modify the provision, in whole or in
part, then such provision or part of it shall, to the extent that it is illegal,
invalid or unenforceable, be deemed not to form part of this Agreement and the
validity, legality and enforceability of the remaining provisions of this
Agreement shall, subject to any deletion or modification made hereunder, not be
affected.
 
(g)           Assignment.  Executive shall not have the right to assign his
interest in this Agreement, any rights under this Agreement or any duties
imposed under this Agreement.  The Company may assign all rights and obligations
under this Agreement to any successor in interest to substantially all of the
business operations of the Company. However the Company shall guarantee that
Executive continues to enjoy all the rights and benefits under this Agreement
once the rights and obligations of the Company under this Agreement is assigned
to the third party. Such assignment shall become effective when the Company
notifies Executive of such assignment or at such later date as may be specified
in such notice.  Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor company.
 
(h)           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses or sent via facsimile to the respective facsimile numbers,
as the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery or overnight courier shall
be deemed given when delivered; (ii) notices sent by facsimile transmission
shall be deemed given upon the sender's receipt of confirmation of complete
transmission, and (iii) notices sent by United States registered mail shall be
deemed given seven  (7) days after the date of deposit in the United States
mail.

 
-11-

--------------------------------------------------------------------------------


 
If to Executive, to:
 
James Qi
No.1 Guiba Rd,
Guixi District, Yingtan City
Jiangxi Province, 335400
 
If to the Company, to:
No.1 Guiba Rd,
Guixi District, Yingtan City
Jiangxi Province, 335400
Facsimile: +86 (701)333-8888
Attention: Linquan Hu
 
with a copy to:
 
Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, NY 10036
Facsimile: (212) 751-0928
Attention: Jeffrey Rinde



 
(i)           Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such Federal, state, local and foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation.
 
(j)           Continuation of Employment.  Unless the parties otherwise agree in
writing, continuation of Executive's employment with the Company beyond the
expiration of the Employment Term shall be deemed an employment "at will" and
shall not be deemed to extend any of the provisions of this Agreement, and
Executive's employment may thereafter be terminated at will by Executive or the
Company.
 
(k)           Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 



  EXECUTIVE (Chief Executive Officer)   /s/ Linquan Hu  
Linquan Hu
 
 

 
 

  Yi Xin International Copper Inc.    
 
By:/s/ Fucan Dong

 
 
Name: Fucan Dong

 
 
Title: Director

 

 
-13-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Prior Inventions
 
None
 


 


 

 
 



--------------------------------------------------------------------------------



 
 
Attachment I


Duties of CEO:


The Company employs Linquan Hu as the CEO to perform the customary duties of
those positions set forth in the By-laws, and as the Company, by action of its
Board of Directors, may provide from time to time. During the term of this
Agreement, the President shall devote his ability and attention to the business
of the Company on a regular, "best efforts," and professional basis and at all
times such efforts shall be under the direction of the Board of Directors. And
shall report directly to the Board of the Company and his detail duties are as
following: 


Setting strategy and vision. The CEO sets the direction together with senior
management team, and they develop strategy.  In regards to which markets the
company will enter, against which competitors, with what product lines, how will
the company differentiate itself, the CEO decides, sets budgets, forms
partnerships, and hires a team to steer the company accordingly.


Team-building. The CEO hires, fires, and leads the senior management team. They,
in turn, hire, fire, and lead the rest of the organization.  The CEO must be
able to hire and fire non-performers. He must resolve differences between senior
team members, and keep them working together in a common direction. He sets
direction by communicating the strategy and vision of where the company is
going.


Capital allocation. The CEO sets budgets within the firm. He funds projects
which support the strategy, and ramps down projects which lose money or don’t
support the strategy. He considers carefully the company’s major expenditures,
and manages the firm’s capital. If the company can’t use each dollar raised from
investors to produce at least $1 of shareholder value, she decides when to
return money to the investors.


 
 
 


 


 

